PD-0833-15
                      PD-0833-15                            COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                            Transmitted 7/2/2015 7:05:48 PM
                                                              Accepted 7/7/2015 2:15:57 PM
                                                                             ABEL ACOSTA
                       NO. _________________                                         CLERK



                             IN THE
                   COURT OF CRIMINAL APPEALS
                            OF TEXAS


                       CHRISTINA LYONS,
                                  Appellant
                              V.
                        STATE OF TEXAS,
                                  Appellee


          ON PETITION FOR DISCRETIONARY REVIEW
            FROM THE THIRD COURT OF APPEALS
               IN CAUSE NUMBER 03-12-00474-CR
                  AFFIRMING THE JUDGMENT
                 IN CAUSE NUMBER CR-11-0101
         22ND DISTRICT COURT, HAYS COUNTY, TEXAS


    APPELLANT’S PETITION FOR DISCRETIONARY REVIEW


                              MICHAEL C. GROSS
                              106 South St. Mary’s Street, Suite 260
                              San Antonio, Texas 78205
                              Lawofcmg@gmail.com
    July 7, 2015
                              (210) 354-1919
                              (210) 354-1920 FAX

                              Attorney for the Appellant,
                              CHRISTINA LYONS

ORAL ARGUMENT REQUESTED
             IDENTITY OF JUDGE, PARTIES, AND COUNSEL

Honorable William Henry, 22nd Judicial District Court, Hays County, Texas

Ms. Christina Lyons, Appellant

Michael C. Gross, Attorney for the Appellant (Appeal Only)
106 South St. Mary’s Street, Suite 260
San Antonio, Texas 78205

Ariel Payan, Attorney for the Appellant (Trial and Appeal)
1012 Rio Grande
Austin, Texas 78701

Sherri Tibbe, District Attorney
712 South Stagecoach Trail, Suite 2057
San Marcos, Texas 78666

Amy L. Lockhart, Assistant District Attorney (Trial Only)
712 South Stagecoach Trail, Suite 2057
San Marcos, Texas 78666

Cathy Compton, Assistant District Attorney (Trial Only)
712 South Stagecoach Trail, Suite 2057
San Marcos, Texas 78666

Angie D. Roberts-Huckaby, Assistant District Attorney (Appeal Only)
712 South Stagecoach Trail, Suite 2057
San Marcos, Texas 78666




                                         ii
                                    TABLE OF CONTENTS

IDENTITY OF JUDGE, PARTIES, AND COUNSEL. . . . . . . . . . . . . . . . . . . . . . ii

TABLE OF CONTENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

TABLE OF AUTHORITIES.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

STATEMENT REGARDING ORAL ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT OF PROCEDURAL HISTORY. . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

GROUNDS FOR REVIEW.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

GROUND FOR REVIEW NUMBER ONE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

                THE COURT OF APPEALS ERRED BY RULING
                THAT THE TRIAL JUDGE’S DENIAL OF
                ADDITIONAL TIME FOR A DEFENSE EXPERT TO
                BE ABLE TO ASSIST IN THE PREPARATION OF
                AND PRESENTATION OF THE DEFENSE IS
                SUBJECT TO AN ABUSE OF DISCRETION
                STANDARD.

                               Reason for Review of Ground One

                The Court of Appeals has decided an important question of
                state law in a way that conflicts with applicable decisions
                of the Court of Criminal Appeals. Rey v. State, 897 S.W.2d
333 (Tex. Crim. App. 1995); DeFreece v. State, 848
S.W.2d 150 (Tex. Crim. App.), cert. denied, 510 U.S. 905,
                114 S. Ct. 284, 126 L. Ed. 2d 234 (1993).



                                                    iii
         ARGUMENT AND AUTHORITIES IN SUPPORT
         OF GROUND FOR REVIEW NUMBER ONE. . . . . . . . . . . . . . . . . . . . . . . 5

PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

CERTIFICATE OF COMPLIANCE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

APPENDIX A. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . A-1

                                      TABLE OF AUTHORITIES

Ake v. Oklahoma, 470 U.S. 68,
      105 S. Ct. 1087, 84 L. Ed. 2d 53 (1985) .. . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 8

DeFreece v. State, 848 S.W.2d 150 (Tex. Crim. App.), cert. denied,
     510 U.S. 905, 114 S. Ct. 284, 126 L. Ed. 2d 234 (1993).. . . . . . . . . . . . . 5, 7, 8

Lyons v. State, No. 03-12-00474-CR
     (Tex. App. - Austin, February 26, 2015, no pet. h.). . . . . . . . . . . . 2, 3, 5, 8, 9

Rey v. State, 897 S.W.2d 333
      (Tex. Crim. App. 1995).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6, 7, 8, 12

                                                      Statutes

Tex. R. App. P. 68. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1




                                                           iv
TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        COMES NOW CHRISTINA LYONS, the Appellant in the above styled cause

and, pursuant to Rule 68 of the Texas Rules of Appellate Procedure, files this, her

Petition for Discretionary Review. In support of this petition, she would respectfully

show the Court the following:

                STATEMENT REGARDING ORAL ARGUMENT

        Counsel for the Appellant respectfully requests leave, pursuant to Tex. R. App.

P. 68, to make oral argument to this Honorable Court. Counsel believes that oral

argument is necessary for a full and complete understanding of the facts and

constitutional issues presented herein. This request is made so that justice may be

done.

                             STATEMENT OF THE CASE

        The Appellant was indicted in Cause Number CR-11-0101 with capital murder

allegedly occurring on November 25, 2010. (T - 6).1 The jury trial began on June 18,

2012 before the Honorable William Henry, presiding judge. (R - v.5 - 1, 40). On

July 2, 2012, the jury found the Appellant guilty, contrary to her plea. (R - v.15 - 1,

4). On July 2, 2012, the judge, as required by law, sentenced the Appellant to

imprisonment for life without the possibility of parole in the Texas Department of


        1
        The clerk’s record will be referred to as “T and page number.” The court reporter’s
record will be referred to as “R and volume and page number.”

                                               1
Criminal Justice, Institutional Division. (T - 154). A motion for new trial was timely

filed on July 11, 2012 and overruled. Id. at 157-167. Notice of appeal was timely

filed on July 11, 2012. Id. at 156.

                 STATEMENT OF PROCEDURAL HISTORY

      The Court of Appeals for the Third District of Texas rendered its unpublished

opinion and judgment by panel on February 26, 2015. Lyons v. State, No. 03-12-

00474-CR (Tex. App. - Austin, February 26, 2015, no pet. h.). A motion for

rehearing was timely filed on May 18, 2015, given the granting of extensions, and

was denied on June 9, 2015.

                             GROUND FOR REVIEW

GROUND FOR REVIEW NUMBER ONE
    THE COURT OF APPEALS ERRED BY RULING THAT THE TRIAL
    JUDGE’S DENIAL OF ADDITIONAL TIME FOR A DEFENSE EXPERT
    TO BE ABLE TO ASSIST IN THE PREPARATION OF AND
    PRESENTATION OF THE DEFENSE IS SUBJECT TO AN ABUSE OF
    DISCRETION STANDARD. (T - 104-106, 110, 157-167; R - v.2 - 27).

                            STATEMENT OF FACTS

      Trial counsel was appointed on January 17, 2012 to represent the Appellant in

this capital murder case. Lyons v. State, supra, at 8. Trial was scheduled for June

2012. Id. Counsel timely requested discovery but was not initially provided with the

crucial medical records or radiological films of the complainant. (R - v.2 - 5-6). Three

weeks prior to trial, counsel received these discovery items totaling approximately


                                           2
1000 pages and obtained a neuro-radiologist expert to review these records. Id. On

May 23, 2012, the defense expert informed counsel that a pathologist would be

needed to explain to the jury that the injuries to the complainant could have been

caused by a fall to the ceramic floor or by the Appellant’s other child. Id. Counsel

located a pathologist, but that expert informed counsel that the expert could not be

prepared for trial in the time remaining before trial was scheduled to begin. Id. at 8.

Counsel filed with the trial judge an ex parte motion for continuance which outlined

the pathologist’s (Dr. Willey’s) concerns:

             Dr. Willey would be willing to testify in this case, but
             cannot do so in the time frame currently provided. Dr.
             Willey has made a preliminary review of the evidence in
             this case, and although he cannot make a final
             determination, and indeed is requesting more information
             than what Counsel currently has in his possession, Dr.
             Willey has informed the defense that these types of injuries
             could have been caused by a short fall onto a hard surface,
             like the ceramic floors of Defendant’s home (located by the
             back door). In addition, the injuries could have been caused
             by another child who was present in the home, and has
             admitted to injuring the victim in this case. Dr. Willey’s
             initial analysis is consistent with the defensive theory.

Lyons v. State, supra at 7.

      The trial judge refused to provide to the defense additional time for this defense

pathology expert to be able to assist in the preparation and presentation of the

defense. The State called the following expert witnesses: a pediatric radiologist, a

                                           3
department head of pediatric neurosurgery, a program director for pediatrics

residency training, and a medical examiner pathologist. Lyons v. State, supra at 16-

17. No defense expert testified in support of the defense theory that the injuries could

have been caused by a fall on a hard surface or could have been caused by another

child in the house. Id. at 5. Additionally, no defense expert pathologist assisted

counsel in the cross-examination of the State’s experts.

      The defense expert pathologist would have been able to explain to the jury that

the complainant suffered from weak bone density and fragility of the skull bones in

particular. (T - 104-106, 110, 157-167). The defense expert pathologist would have

been able to then explain to the jury that the complainant was susceptible to the

injuries sustained by the complainant by means of a short fall or by the actions of a

four-year-old person. Id. This was the key to the Appellant’s defense. Id. The defense

expert would have been able to assist the defense in cross-examination of the State’s

expert witnesses who all disagreed that a four-year-old could have caused the injuries

to the complainant. Id. Previous counsel withdrew from the case after being denied

the assistance of court-appointed experts.




                                           4
                   GROUND FOR REVIEW NUMBER ONE

             THE COURT OF APPEALS ERRED BY RULING
             THAT THE TRIAL JUDGE’S DENIAL OF
             ADDITIONAL TIME FOR A DEFENSE EXPERT TO
             BE ABLE TO ASSIST IN THE PREPARATION OF
             AND PRESENTATION OF THE DEFENSE IS
             SUBJECT TO AN ABUSE OF DISCRETION
             STANDARD.

                         Reason for Review of Ground One

             The Court of Appeals has decided an important question of
             state law in a way that conflicts with applicable decisions
             of the Court of Criminal Appeals. Rey v. State, 897 S.W.2d
333 (Tex. Crim. App. 1995); DeFreece v. State, 848
S.W.2d 150 (Tex. Crim. App.), cert. denied, 510 U.S. 905,
             114 S. Ct. 284, 126 L. Ed. 2d 234 (1993).

               ARGUMENT AND AUTHORITIES IN SUPPORT
                OF GROUND FOR REVIEW NUMBER ONE

      In the case at bar, the court below held that a trial judge’s denial of additional

time in order for a defense expert to be able to assist in the preparation and

presentation of the defense was subject to an abuse of discretion standard. Lyons v.

State, No. 03-12-00474-CR at 6-9, 20 (Tex. App. - Austin, February 26, 2015). This

Court has held, however, that a trial judge’s denial to the defense of access to expert

assistance to assist in the preparation and presentation of a defense was structural

error and not subject to a harmless error analysis. Rey v. State, 897 S.W.2d 333 (Tex.

Crim. App. 1995). Where a capital defendant has an interest in the accuracy of the

proceedings, the State maintains an interest in the accuracy of the result of the trial,
                                           5
and a defense expert is required to assist in the defensive theory of the case and

present the jury with alternative theories, a trial judge’s denial of access to such a

defense expert is structural error and not subject to a harm analysis. Id.

      In Rey v. State, the defendant was charged with capital murder. Id. The State

alleged that the defendant caused the death of the complainant in the course of

committing burglary of a house during which time the complainant received injuries

to the head. Id. The defense claimed that the complainant died of a heart attack, not

injuries to the head, and the defense informed the trial judge prior to trial and again

during trial that an expert pathologist was needed to assist the defense in this regard.

Id. The trial judge denied the defense access to such an expert. Id. This Court held

that access to such an expert pathologist was a “‘basic tool’ essential to developing

and presenting his defensive theory.” Id. This Court held that the denial of access to

such a “basic tool” was structural error not subject to a harm analysis. Id.

      Rey v. State cited Ake v. Oklahoma, 470 U.S. 68, 105 S. Ct. 1087, 84 L. Ed. 2d
53 (1985) for the proposition that a defendant must be provided with “the basic tools

to present his defense within our adversarial system.” Id. The Rey court recognized

that Ake “placed the greatest emphasis on the third factor, discussing the importance

of [defense expert] testimony in conveying to the factfinder an understanding of the

defendant’s [defensive issues] . . .” Id. The Rey court also recognized that Ake was

concerned that “the risk of an inaccurate verdict was high where the defendant was

                                           6
not assisted by a [defense expert] to ‘help determine whether the [] defense is viable,

to present testimony, and to assist in preparing the cross-examination of a State’s

[expert] witnesses.” Id. Where a scientific issue is likely to be a significant factor, “a

defense may be devastated by the absence of a [defense expert’s] examination and

testimony; with such assistance, the defendant might have a reasonable chance of

success.” Id.

      The Rey court stated that, “The adversarial model rests on the assumption that

each party to a dispute, motivated by self-interest, will develop his position to the

greatest extent possible . . . thus providing the factfinder an optimal vantage from

which to gauge all relevant facts and make an informed decision on the merits.” Id.,

citing DeFreece v. State, 848 S.W.2d 150 (Tex. Crim. App.), cert. denied, 510 U.S.
905, 114 S. Ct. 284, 126 L. Ed. 2d 234 (1993). This Court further explained:

                In an adversarial system due process requires at least a
                reasonably level playing field at trial . . . It also means the
                appointment of a [defense expert] to provide technical
                assistance to the accused, to help evaluate the strength of
                his defense, to offer his own expert diagnosis at trial if it is
                favorable to that defense, and to identify the weaknesses in
                the State’s case, if any, by testifying himself and/or
                preparing counsel to cross-examine opposing experts.

Id.

      Rey v. State determined that this type of error is structural and cannot be

evaluated for harm:


                                               7
             This analysis leads us to ask whether the error in the instant
             case was structural error or trial error. We conclude the
             error is structural. We would first point out, as we have
             previously noted, that the Supreme Court in Ake reversed
             and remanded for a new trial without conducting a harm
             analysis. See DeFreece, 848 S.W.2d at 160. It is clear from
             a reading of Ake that the error at issue is structural in
             nature. The Court’s analysis in Ake began with a revisiting
             of the “elementary principle” that every criminal defendant,
             indigent or otherwise, must have “a fair opportunity to
             present his defense.” Ake, 470 U.S. at 76. The Court spoke
             in terms of the “basic tools of an adequate defense” and the
             “raw materials integral to the building of an effective
             defense” in concluding that in certain defined
             circumstances, discussed at length earlier in this opinion,
             a defense expert is such an element . . . We can conceive of
             few errors that are more structural in nature than one which
             eliminates a basic tool of an adequate defense and in doing
             so dramatically affects the accuracy of the jury’s
             determination . . .

Id. (Emphasis added).

      In the case at bar, counsel was appointed on January 17, 2012 to represent the

Appellant in this capital murder case. Lyons v. State, supra, at 8. Trial was scheduled

for June 2012. Id. Counsel timely requested discovery but was not initially provided

with the crucial medical records or radiological films of the complainant. (R - v.2 -

5-6). Three weeks prior to trial, counsel received these discovery items totaling

approximately 1000 pages and obtained a neuro-radiologist expert to review these

records. Id. On May 23, 2012, the defense expert informed counsel that a pathologist

would be needed to explain to the jury that the injuries to the complainant could have


                                           8
been caused by a fall to the ceramic floor or by the Appellant’s other child. Id.

Counsel located a pathologist, but that expert informed counsel that the expert could

not be prepared for trial in the time remaining before trial was scheduled to begin. Id.

at 8. Counsel filed with the trial judge an ex parte motion for continuance which

outlined the pathologist’s (Dr. Willey’s) concerns:

             Dr. Willey would be willing to testify in this case, but
             cannot do so in the time frame currently provided. Dr.
             Willey has made a preliminary review of the evidence in
             this case, and although he cannot make a final
             determination, and indeed is requesting more information
             than what Counsel currently has in his possession, Dr.
             Willey has informed the defense that these types of injuries
             could have been caused by a short fall onto a hard surface,
             like the ceramic floors of Defendant’s home (located by the
             back door). In addition, the injuries could have been caused
             by another child who was present in the home, and has
             admitted to injuring the victim in this case. Dr. Willey’s
             initial analysis is consistent with the defensive theory.

Lyons v. State, supra at 7.

      The trial judge refused to provide to the defense additional time for this defense

pathology expert to be able to assist in the preparation and presentation of the

defense. The State called the following expert witnesses: a pediatric radiologist, a

department head of pediatric neurosurgery, a program director for pediatrics

residency training, and a medical examiner pathologist. Lyons v. State, supra at 16-

17. No defense expert testified in support of the defense theory that the injuries could

have been caused by a fall on a hard surface or could have been caused by another

                                           9
child in the house. Id. at 5. Additionally, no defense expert pathologist assisted

counsel in the cross-examination of the State’s experts.

      The defense expert pathologist would have been able to explain to the jury that

the complainant suffered from weak bone density and fragility of the skull bones in

particular. (T - 104-106, 110, 157-167). The defense expert pathologist would have

been able to then explain to the jury that the complainant was susceptible to the

injuries sustained by the complainant by means of a short fall or by the actions of a

four-year-old person. Id. This was the key to the Appellant’s defense. Id. The defense

expert would have been able to assist the defense in cross-examination of the State’s

expert witnesses who all disagreed that a four-year-old could have caused the injuries

to the complainant. Id. Previous counsel withdrew from the case after being denied

the assistance of court-appointed experts. It appears that the trial judge in the case at

bar circumvented the decision whether or not to appoint the defense expert

pathologist by merely denying the continuance request. This, in effect, was the denial

of expert assistance. The defense expert pathologist was not appointed to assist

counsel during this capital murder trial.

      The Appellant was not provided with the basic tools to present her defense

within our adversarial system. It was crucial in the Appellant’s trial that a defense

expert pathologist convey to the jury an understanding of the defense regarding the

                                            10
bone condition of the complainant and the fact that a four-year-old could have caused

the injuries sustained by the complainant. Given the lack of assistance by a defense

expert pathologist, the risk of an inaccurate verdict is high since the Appellant was

not assisted by a defense expert pathologist to present testimony and to assist in

preparing the cross-examination of the State’s four expert witnesses. The Appellant’s

defense was devastated by the absence of the defense expert’s examination and

testimony and assistance to defense counsel for the cross-examination of the State’s

four expert witnesses.

      The adversarial model was not followed in the Appellant’s case since the

Appellant, without the assistance of a defense expert pathologist, was unable to

develop her defense to the greatest extent possible. This resulted in the jury not

receiving an optimal vantage from which to gauge all relevant facts and make an

informed decision on the merits. The Appellant’s right to due process was violated

since the Appellant was denied at least a reasonably level playing field at trial given

the State’s four expert witnesses as opposed to no defense expert pathologist.

Additionally, the Appellant was deprived of the technical assistance of a defense

expert pathologist to help evaluate the strength of her defense, to offer his own expert

diagnosis at trial favorable to that defense, and to identify the weaknesses in the

State’s case by testifying himself and preparing counsel to cross-examine opposing

                                          11
experts. The Appellant’s access to such an expert pathologist was a basic tool

essential to developing and presenting her defensive theory just as in Rey v. State.

This denial of access to such a basic tool was structural error not subject to a harm

analysis. The court below, however, improperly applied an abuse of discretion

standard.

      The decision of the court below conflicts with the above-cited cases of this

Court and should be reversed. Based upon the above, this Honorable Court should

hold that the denial of additional time for a defense expert in pathology to be able to

assist in the preparation and presentation of the defense was structural error, sustain

the Appellant’s points of error, and remand this cause to the trial court for a new trial.

                                       PRAYER

      WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully

requests that this Honorable Court grant her Petition for Discretionary Review and,

after considering the Ground for Review raised herein, remand this cause back to the

court of appeals with instructions to withdraw its opinion of February 26, 2015,

address the issues raised herein, sustain the Appellant’s Points of Error, and reverse

the judgment and sentence of the trial court and remand for a new trial.




                                           12
                                       Respectfully submitted,

                                       /s/ Michael C. Gross
                                       Michael C. Gross
                                       State Bar No. 08534480
                                       106 South St. Mary’s Street, Suite 260
                                       San Antonio, Texas 78205
                                       (210) 354-1919
                                       (210) 354-1920 Fax

                                       Attorney for the Appellant,
                                       CHRISTINA LYONS

                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Appellant’s
Petition for Discretionary Review was emailed to Angie D. Roberts-Huckaby,
Assistant District Attorney, angie.roberts@co.hays.tx.us, on the 2nd day of July 2015.


                                       /s/ Michael C. Gross

                      CERTIFICATE OF COMPLIANCE

1.     The brief complies with the type-volume limitation imposed by Rule 9.4(i) of
the Texas Rules of Appellate Procedure because the brief contains 3,004 words
excluding the caption, identity of parties and counsel, statement regarding oral
argument, table of contents, table of authorities, statement of the case, statement of
issues presented, statement of procedural history, signature, proof of service,
certification, certificate of compliance, and appendix.

2.     The brief complies with the typeface and the type style requirements of Rule
9.4(e) of the Texas Rules of Appellate Procedure because this brief has been prepared
in a proportionally spaced typeface using WordPerfect 6.1 in 14 point font and Times
New Roman type style.

                                       /s/ Michael C. Gross



                                         13
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00474-CR



                                   Christina Lyons, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-11-0101, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


                A jury convicted appellant Christina Lyons of the offense of capital murder.1 The

district court rendered judgment on the verdict and automatically sentenced Lyons to life

imprisonment without the possibility of parole. In five points of error on appeal, Lyons asserts that

the district court: (1) abused its discretion by denying her motion for continuance; (2) erred by

denying her motion to quash the indictment; (3) abused its discretion by admitting hearsay evidence;

(4) erred by admitting evidence in violation of the Confrontation Clause of the United States

Constitution;2 and (5) abused its discretion by excluding evidence that Lyons contends was critical

to her defensive theory of the case. We will affirm the district court’s judgment.




       1
           See Tex. Penal Code §§ 19.02(b)(1), 19.03(a)(8).
       2
           See U.S. Const. amend. VI.
                                         BACKGROUND

               The jury heard evidence that on November 18, 2010, ten-week-old B.S. suffered

serious injuries at a day-care facility owned and operated by Lyons at her residence in Kyle. EMS

was called to the scene in response to a reported “ground-level fall involving an infant.” Jonathan

Newcomb, one of the paramedics who responded to the dispatch, testified that when he arrived at

the residence, he found Lyons “cradling a young infant” who “was in really bad shape.” Newcomb

recounted that the infant, later identified as B.S., had “probably a three-inch welt on the side of his

head, he wasn’t breathing properly, he was breathing slowly and just not responding.” Newcomb

testified that the injuries appeared to be significantly more serious than those that could result

from a “ground-level fall,” and he immediately took the infant away from Lyons and departed

for Dell Children’s Hospital in Austin. Before he left, however, Newcomb asked Lyons what had

happened to B.S. According to Newcomb, Lyons responded by “point[ing] to a couch in the living

room that was sitting on a hardwood floor.” On the way to the hospital, Newcomb requested that

law enforcement be dispatched to the residence.

               Another emergency responder, Officer Diane Talamantes of the Kyle Police

Department, testified that she had observed eight children at the residence, including Lyons’s four-

year-old daughter, M.L. According to Talamantes, Lyons told her that she was the only adult at the

residence at the time B.S. fell. After securing the scene and sending the children to the backyard,

Talamantes asked Lyons what had happened to B.S. Talamantes recounted that Lyons “said that she

had gone to the bathroom; she had placed [B.S.] on the sofa; and she was gone for a short while; she

returned and she found [B.S.] on the floor, face up.” When Talamantes asked Lyons how B.S. had



                                                  2
fallen from the couch to the floor, Lyons “said she didn’t know if [M.L.] or [another child] had

pulled [B.S.] or pulled the blanket causing [B.S.] to fall.” Talamantes further testified that Lyons

also divulged that she had not immediately called 911 after discovering B.S. had fallen. Instead,

Lyons explained to Talamantes, she had first called her mother, her husband, and B.S.’s mother.

Lyons estimated that approximately five to ten minutes had elapsed between the time she discovered

that B.S. had fallen and the time she called 911.

               Soon after B.S. arrived at the hospital, doctors began performing emergency brain

surgery on the infant. Several doctors who had treated B.S. or had consulted on his case testified to

the seriousness of B.S.’s injuries. The doctors all testified that B.S.’s injuries were not consistent

with Lyons’s description to the police of what had occurred. They explained that B.S. had multiple

skull fractures on both sides of his head, significant swelling and bleeding in and around his brain,

torn ligaments in his spinal cord, and numerous rib fractures that had predated his head injuries. The

doctors testified that it was unlikely that such injuries to the head could have been caused by a fall.

Instead, according to the doctors, the injuries were more consistent with what they variously

described as “blunt force trauma” to the head, “high force” and multiple impacts against hard

surfaces, and “violent” forward movement of the head, resulting in rapid “acceleration and

deceleration” of the brain within the skull.

               While at the hospital, B.S. died from his injuries. Dr. David Dolinak, the medical

examiner in the case, identified B.S.’s cause of death as “blunt force head injury” and testified that

the force could have been caused by “a variety of surfaces, anything . . . that’s hard and reasonably

smooth.” He listed possible surfaces as “anything like a countertop, a table, a wall, a door, anything



                                                    3
that’s fairly hard, fairly flat, fairly smooth.” Dolinak ruled the death a homicide and testified that

the “violent nature” of the injuries that had resulted in B.S.’s death were not consistent with an

accidental cause such as a short fall. He testified:


       [T]hey’re not simple injuries, they’re complex injuries. By a simple injury, I would
       explain that as being, like, a single fracture in a straight line, like . . . a linear fracture
       in the skull where a kid is hurt, but they’re not gonna die from that most of the time.
       What we have here is complex fractures, fractures that extend out or radiate out from
       an area. And there are multiple fractures and there’s severe associated brain injury.
       So it’s not a simple fall, it’s not a simple injury mechanism, it’s much more than that,
       it’s more forceful and when the brain was severely damaged here [sic].


               Lyons’s defensive theory at trial was that Lyons’s four-year-old daughter, M.L., had

caused the injuries to B.S. Lyons did not call any expert witness to testify in support of this theory

(although, as we explain below, she had filed a motion for continuance asking for additional time

to secure such a witness). However, other defense witnesses, including Lyons’s husband, mother,

and fifteen-year-old sister, claimed to have observed M.L. playing “rough” with a baby doll on the

night following the incident, including “swinging” the doll through the air and “slamming” its head

against a kitchen table, and they testified that they suspected that M.L. had engaged in similar

behavior with B.S. The State’s expert witnesses, when asked about this theory, testified that such

an explanation was unlikely because of the severity of the injuries that B.S. had sustained.

According to the State’s witnesses, a four-year-old child, in all likelihood, would be physically

unable to exert enough force to cause such serious injuries.

               Lyons also testified in her defense. According to Lyons, on the day that B.S. was

injured, she had left him alone in the living room for approximately six to seven minutes. When she



                                                     4
returned to the living room, Lyons recounted, she saw that it was empty. Lyons testified that she

then opened the back door and saw M.L. standing on the deck, holding B.S. Lyons explained

that she took B.S. from M.L., returned B.S. to the chair in the living room, and saw “a big knot on

the right side of his head.” Lyons then turned to M.L. and asked her, “Where did you drop him?”

Lyons testified that M.L. eventually “pointed to the deck.” Lyons acknowledged that she did not

immediately call 911 after discovering that B.S. had been injured. She further acknowledged that

she had lied to the first responders about how B.S. had been injured. When asked why she had lied

about what had happened to B.S., Lyons testified that she was “scared” of what would happen to her

and her daughter if she had told the truth. Lyons accepted responsibility for leaving B.S. alone and

unsupervised and agreed that she had been negligent in doing so, but she denied causing his injuries.

                The jury found Lyons guilty of capital murder as charged, and the district court

rendered judgment on the verdict. Lyons subsequently filed a motion for new trial that was

overruled by operation of law. This appeal followed.


                                              ANALYSIS

Motion for continuance

                In Lyons’s first point of error, she asserts that the district court abused its discretion

by denying her motion for continuance. In the motion, which was filed less than two weeks before

trial was scheduled to begin, Lyons asserted that, based on information that counsel had received

from her court-appointed expert, Lyons would be in need of a “second expert” to review the medical

and forensic files in the case and that Lyons would be unable to secure this expert by the start of trial.

At the hearing on the motion, counsel elaborated on why he believed this second expert was

                                                    5
necessary. According to counsel, the court-appointed expert, Dr. Jill Hunter, a neuroradiologist, had

informed counsel that she could not testify to certain matters related to the defensive theory of the

case because they were outside her purview as a neuroradiologist and had recommended that counsel

obtain a second expert to address these matters. Counsel represented to the court that he had found

at least one such expert, Dr. Ed Willey, a forensic pathologist located in Florida, but that Willey had

informed counsel that he could not be ready for trial on the date it was scheduled to begin. Counsel

acknowledged that because Willey had not yet had time to review the medical files and form an

opinion, the defense did not know if Willey could actually offer “the testimony that we vitally need.”

               The State opposed the continuance.         At the hearing, the State argued that a

continuance would inconvenience the numerous doctors and other witnesses who were scheduled

to testify, and urged that defense counsel had known about the trial setting for months. In reply,

while acknowledging his awareness for months of the date of the trial setting, counsel maintained

that he had only recently discovered the need for a continuance, after speaking with the court-

appointed expert. At the conclusion of the hearing, the district court denied the motion for

continuance but indicated that it might reconsider the matter at a later date if more specific

information concerning Dr. Willey’s potential testimony became available.

               Counsel subsequently filed an ex parte supplemental motion for continuance,

providing additional information concerning the matters to which he believed Dr. Willey would

testify. The motion contained the following representations:


       Dr. Willey would be willing to testify in this case, but cannot do so in the time frame
       currently provided. Dr. Willey has made a preliminary review of the evidence in this
       case, and although he cannot make a final determination, and indeed is requesting

                                                  6
       more information than what Counsel currently has in his possession, Dr. Willey has
       informed the defense that these types of injuries could have been caused by a short
       fall onto a hard surface, like the ceramic floors of Defendant’s home (located
       by the back door). In addition, the injuries could have been caused by another child
       who was present in the home, and has admitted to injuring the victim in this case.
       Dr. Willey’s initial analysis is consistent with the defensive theory.


Counsel further represented in the supplemental motion that the court-appointed expert, Dr. Hunter,

“is not familiar with bio-mechanics and forensic pathology, and is therefore not medically competent

to testify as to the possibility of a short fall causing this type of injury, and therefore she is not

capable of establishing and proving the defense in this case.” After reviewing the motion, the

district court again denied the motion for continuance, and the case proceeded to trial.

               Following her conviction, Lyons filed a motion for new trial. In the motion, Lyons

alleged, among other grounds, that her “motion for continuance should have been granted, and

she should have been allowed time to procure experts to support her defensive theory.” Attached

to her motion for new trial was an affidavit by Dr. Willey, in which he summarized his analysis and

opinions in the case. The motion for new trial was overruled by operation of law.

               “The granting or denying of a motion for continuance is within the sound discretion

of the trial court.”3 Therefore, “[w]e review a trial court’s ruling on a motion for continuance

for abuse of discretion.”4 A trial court abuses its discretion when it acts without reference to any

guiding rules or principles or when its decision is so clearly wrong that it lies outside the zone of



       3
        Renteria v. State, 206 S.W.3d 689, 699 (Tex. Crim. App. 2006) (citing Heiselbetz v. State,
906 S.W.2d 500, 511-12 (Tex. Crim. App. 1995)).
       4
        Gallo v. State, 239 S.W.3d 757, 764 (Tex. Crim. App. 2007) (citing Janecka v. State,
937 S.W.2d 456, 468 (Tex. Crim. App. 1996)).

                                                  7
reasonable disagreement.5 To establish an abuse of discretion in this context, the Court of Criminal

Appeals has held that at least two showings must be made. First, “[a] defendant must preliminarily

demonstrate that . . . ‘the case made for delay was so convincing that no reasonable trial judge could

conclude that scheduling and other considerations as well as fairness to the State outweighed the

defendant’s interest in delay of the trial.’”6 Second, there must be a showing that the denial resulted

in actual harm or prejudice to the defendant.7 “‘Denial of [a pretrial motion for delay or continuance]

will be found an abuse of discretion on appeal only if the record shows with considerable specificity

how the defendant was harmed by the absence of more preparation time than he actually had.’”8

“‘This showing can ordinarily be made only at a hearing on a motion for new trial, because almost

always only at that time will the defendant be able to produce evidence as to what additional

information, evidence or witnesses the defense would have had available if the motion for delay had

been granted.’”9




       5
            See id. at 777; Gonzalez v. State, 117 S.W.3d 831, 839 (Tex. Crim. App. 2003);
Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1990) (op. on reh’g); Seghelmeble
v. State, 390 S.W.3d 576, 581 (Tex. App.—Dallas 2012, no pet.).
       6
        Gonzales v. State, 304 S.W.3d 838, 842 (Tex. Crim. App. 2010) (quoting 42 George E. Dix
& Robert O. Dawson, Texas Practice Series: Criminal Practice and Procedure § 28.56 (2d ed.
2001)).
       7
            See id.
       8
            Id. (quoting 42 Dix & Dawson, Texas Practice Series: Criminal Practice and Procedure
§ 28.56).
       9
            Id. (quoting 42 Dix & Dawson, Texas Practice Series: Criminal Practice and Procedure
§ 28.56).

                                                  8
                   The motion for continuance in this case was also governed by article 29.06 of the

Code of Criminal Procedure, which provides that when a continuance is sought to secure an absent

witness, “it shall be necessary to state,” among other requirements, “[t]he diligence which has

been used to procure [the witness’s] attendance.”10 The diligence requirement applies even when

the missing witness is expected to provide expert assistance at trial.11 The Court of Criminal

Appeals has “interpreted the diligence requirement to mean not only diligence in procuring the

presence of the witness, but also diligence as reflected in the timeliness with which the motion for

continuance was presented.”12 When a defendant has failed to demonstrate the necessary diligence,

a trial court does not abuse its discretion in denying a motion for continuance on that ground alone.13

                   Here, the district court would not have abused its discretion in finding that Lyons

failed to demonstrate diligence in either procuring the presence of the witness or in presenting the

motion to the district court. The record reflects that counsel was appointed to represent Lyons on

January 17, 2012, after Lyons’s prior counsel withdrew, and was informed in March of the trial

setting. Counsel filed his first motion for continuance on June 6, 2012, less than two weeks before

trial was scheduled to begin. In that motion, counsel made no representation regarding diligence as

required by article 29.06. At the hearing on the motion, held on the same day that the motion was



          10
          Tex. Code Crim. Proc. art. 29.06(2), (3); see Harrison v. State, 187 S.W.3d 429, 434
(Tex. Crim. App. 2005).
          11
               See Wright v. State, 28 S.W.3d 526, 532-33 (Tex. Crim. App. 2000).
          12
               Dewberry v. State, 4 S.W.3d 735, 756 (Tex. Crim. App. 1999).
          13
               See Gonzales, 304 S.W.3d at 843; Wright, 28 S.W.3d at 532-33; Dewberry, 4 S.W.3d
at 756.

                                                    9
filed, counsel represented that he had already received discovery from both prior counsel and the

State, with the most recent discovery, the victim’s medical files, having been received by counsel

between three to four weeks earlier. On May 23, counsel spoke with the court-appointed expert, who

at that time recommended that counsel obtain a second expert. Thus, counsel did not file his motion

for continuance until two weeks after he had received the information indicating that an additional

expert might be required. Also, counsel further represented that he had not spoken with Dr. Willey

and two other possible experts until Sunday, June 3, which was eleven days after being notified by

the expert that additional assistance might be required. Counsel attempted to justify this delay by

explaining that he was counsel on other capital cases at the time, and was thus unable to contact the

witnesses earlier.

               When counsel later filed his supplemental motion for continuance, less than

one week before trial was scheduled to begin, he stated for the first time that he had been “diligent

in attempting to secure [Dr. Willey’s] attendance but due to the doctor’s schedule, the time frame

of Counsel’s notice of the need for this witness and all the other factors listed herein has been

unable to do so.” These other factors included counsel’s previously mentioned caseload and the fact

that co-counsel, who had been appointed to assist the defense on May 1, had been “out of town for

10 days since the appointment on prior commitments.” Counsel added that Dr. Willey would not

be available to testify until September, approximately two months after trial was set to begin. In the

motion, counsel did not explain why the doctor’s schedule made him unavailable for that length of

time; what attempts, if any, counsel had made to secure an alternative witness who could be available

for trial on schedule; or what “prior commitments” had prevented co-counsel from taking any action



                                                 10
either to file the motion for continuance earlier than June 6 or to secure a witness himself. On this

record, it would not be outside the zone of reasonable disagreement for the district court to find

that counsel did not exercise diligence in attempting to secure a witness and to deny the motion

for continuance on that ground.14 Accordingly, we cannot conclude that the district court abused its

discretion in denying Lyons’s motion for continuance.

               We overrule Lyons’s first point of error.


Motion to quash

               In Lyons’s second point of error, she asserts that the district court erred in denying her

pretrial motion to quash the indictment. In her motion to quash, Lyons argued that the indictment

failed to properly allege the manner and means of [B.S.]’s death.15 In relevant part, the indictment

alleged that Lyons “intentionally and knowingly cause[d] the death of an individual, [B.S.], by

causing blunt force trauma to the head of [B.S.]” According to Lyons, the manner of death—“blunt

force trauma to the head”—was properly alleged, but, in her view, the indictment needed to

further allege the means, or weapon, by which Lyons had inflicted the blunt force trauma. Without




       14
           See Gonzales, 304 S.W.3d at 843; Wright, 28 S.W.3d at 532-33; Dewberry, 4 S.W.3d
at 756; see also Garay v. State, No. 08-01-00336-CR, 2003 Tex. App. LEXIS 7407, at *10-12
(Tex. App.—El Paso Aug. 28, 2003, pet. ref’d) (mem. op.) (no abuse of discretion in denying motion
for continuance to obtain expert witness when defendant failed to exercise reasonable diligence to
obtain expert).
       15
          The manner and means of death are separate elements of the offense of murder. The Court
of Criminal Appeals has described the manner of death as “the actus reus” of the offense, while
describing the means as “the instrument of death.” See Sanchez v. State, 376 S.W.3d 767, 773
(Tex. Crim. App. 2012).

                                                  11
such an allegation, Lyons claims, the indictment failed to provide her with sufficient notice of the

charged offense.

                The sufficiency of an indictment is a question of law that we review de novo.16 “The

Texas and United States Constitutions grant a criminal defendant the right to fair notice of

the specific charged offense.”17 “To satisfy this notice requirement, an indictment must be ‘specific

enough to inform the accused of the nature of the accusation against him so that he may prepare

a defense.’”18 “A motion to quash should be granted only where the language concerning the

defendant’s conduct is so vague or indefinite as to deny the defendant effective notice of the acts

she allegedly committed.”19 In most cases, “a charging instrument that tracks the statutory text of

an offense is sufficient to provide a defendant with adequate notice.”20 However, “when the statutory

language fails to be completely descriptive” of the offense, an indictment “that tracks the statutory




       16
         See Smith v. State, 309 S.W.3d 10, 13-14 (Tex. Crim. App. 2010); State v. Barbernell,
257 S.W.3d 248, 251-52 (Tex. Crim. App. 2008); State v. Moff, 154 S.W.3d 599, 601 (Tex. Crim.
App. 2004).
       17
          Barbernell, 257 S.W.3d at 250 (citing Lawrence v. State, 240 S.W.3d 912, 916
(Tex. Crim. App. 2007)); see U.S. Const. amend. VI; Tex. Const. art. I, § 10.
       18
            Lawrence, 240 S.W.3d at 916.
       19
           DeVaughn v. State, 749 S.W.2d 62, 67 (Tex. Crim. App. 1988); Herrera v. State,
367 S.W.3d 762, 774 (Tex. App.—Houston [14th Dist.] 2012, no pet.); Yanes v. State, 149 S.W.3d
708, 709 (Tex. App.—Austin 2004, pet. ref’d).
       20
            Barbernell, 257 S.W.3d at 251.

                                                 12
language may be insufficient to provide a defendant with adequate notice.”21 “In such cases, ‘more

particularity is required to provide notice.’”22

                   A person commits the offense of murder if she intentionally or knowingly causes the

death of an individual.23 The indictment here tracks the statutory language by alleging that Lyons

intentionally and knowingly caused the death of B.S., and it also provides more particularity than

what is provided in the statute by further alleging that B.S.’s death was caused by “blunt force

trauma to the head” of B.S. Nevertheless, Lyons maintains that the indictment needed to go one

step further and also allege the means used to inflict blunt force trauma to B.S.’s head.24 Assuming



        21
             Id.
        22
             Id.
        23
             Tex. Penal Code § 19.02(b)(1).
       24
            As support for this contention, Lyons relies on a line of older cases holding that an
indictment for murder must allege the means used to cause death. See, e.g., Garrett v. State,
682 S.W.2d 301, 308 (Tex. Crim. App. 1984) (“It is well settled that an indictment for murder
should set forth the means, instrument, or weapon used; or if not known, that fact must be stated.”);
Ridgely v. State, 756 S.W.2d 870, 871 (Tex. App.—Fort Worth 1988, pet. ref’d) (reversing murder
conviction when indictment failed to allege means by which victim was strangled); see also Gragg
v. State, 186 S.W.2d 243, 243 (Tex. Crim. App. 1945) (reversing murder conviction when indictment
failed to allege means by which victim was drowned); Jackson v. State, 28 S.W. 815 (Tex. Crim.
App. 1894) (reversing murder conviction when indictment failed to allege means by which victim
was shot).

           Although these cases have not been overruled, we note that the continued viability of the
rule upon which the cases rely has been questioned in light of modern, more relaxed pleading
practices. See 42 George E. Dix & John M. Schmolesky, Texas Practice Series: Criminal Practice
and Procedure § 25.101 (3d ed. 2011) (“The traditional requirement that the manner and means of
death be specified to charge a homicide offense, whatever its original rationale, can no longer be
justified as a matter of Texas pleading law. Should the issue be squarely presented to it, the Court
of Criminal Appeals most likely would hold that homicide offenses, like other statutory crimes, can
be charged in the language of the Penal Code.”).

                                                   13
without deciding that the indictment was insufficient in that regard, we cannot conclude on this

record that Lyons was harmed by any error in denying the motion to quash.25

               If an indictment fails to allege facts sufficient to give the defendant notice of the

precise offense with which she is charged, “a conviction may be affirmed as long as the defect

did not prejudice the defendant’s substantial rights.”26 In this context, “[t]he important question is

whether a defendant had notice adequate to prepare [her] defense.”27 “[I]n order to prove reversible

error, an appellant must show that the omission of the requested information had a deleterious impact

on [her] ability to prepare a defense.”28

               No such showing was made here. Lyons’s defense was that her daughter had caused

B.S.’s injuries, and she claims that without knowing the specific means used to commit the offense,

she could not fully develop that theory at trial. However, the record reflects that in this case, the

defendant was in the same position as the State—the specific means used to commit the offense

were unknown to both parties. At the hearing on the motion to quash, the State represented,

and Lyons did not dispute, that it could allege only that the blunt force trauma was caused by “an



       25
           See Chambers v. State, 866 S.W.2d 9, 17 (Tex. Crim. App. 1993) (assuming without
deciding that “failure to specify the manner and means of strangulation was error” and proceeding
immediately to harm analysis).
       26
            Sanchez v. State, 120 S.W.3d 359, 367 (Tex. Crim. App. 2003) (citing Tex. Code Crim.
Proc. art. 21.19; Adams v. State, 707 S.W.2d 900, 901-04 (Tex. Crim. App. 1986)); see also Tex. R.
App. P. 44.2(b); Mercier v. State, 322 S.W.3d 258, 264 (Tex. Crim. App. 2010).
       27
           Adams, 707 S.W.2d at 903; Yandell v. State, 46 S.W.3d 357, 362 (Tex. App.—Austin
2001, pet. ref’d).
       28
          Chambers, 866 S.W.2d at 17; Peck v. State, 923 S.W.2d 839, 841 (Tex. App.—Tyler
1996, no pet.).

                                                 14
object unknown to the grand jury.”29 There is nothing in the record to suggest that the failure of the

indictment to allege that B.S.’s death was caused by “an object unknown to the grand jury” had a

deleterious impact on Lyons’s ability to prepare a defense. On the contrary, the record reflects that

Lyons was aware that the object used to cause death was unknown, and she used that fact to her

advantage during trial to cast doubt on the State’s theory of the case and to suggest, through the

testimony of her own witnesses and her cross-examination of the State’s witnesses, that it was

possible that Lyons’s daughter had caused the injuries to B.S.30 We also observe that, although the

indictment did not allege the means of death, it did allege a fairly specific manner of death—“blunt

force trauma to the head” of B.S.—which provided Lyons with at least some specific notice

concerning the cause of death so as to enable her to prepare her defense. Moreover, the record

reflects that at the time of the hearing on the motion to quash, the State had already provided Lyons

with ample discovery in the case, including the victim’s medical records from the hospital. Thus,

Lyons had access to the State’s evidence concerning the cause of death several weeks prior to trial,

which suggests that her ability to prepare a defense was not prejudiced by any failure of the




       29
           On appeal, Lyons asserts that the State could have alleged a means that was consistent
with Dr. Dolinak’s trial testimony that the blunt force trauma was caused by “anything like a
countertop, a table, a wall, a door, anything that’s fairly hard, fairly flat, fairly smooth.” However,
Dolinak was merely listing possible means of committing the offense; he did not testify to what
actually caused the blunt force trauma. Nor did any other witness for the State. Thus, the record
reflects that the means of death were, as the State claimed, unknown.
       30
            See Flores v. State, 33 S.W.3d 907, 919-20 (Tex. App.—Houston [14th Dist.] 2000,
pet. ref’d) (no prejudice when there was nothing in record to suggest that “defense strategy turned”
on information missing from indictment).

                                                  15
indictment to specify the means of death.31 On this record, we cannot conclude that the denial of

the motion to quash, even if erroneous, had a deleterious impact on Lyons’s ability to prepare

her defense.32

                 We overrule Lyons’s second point of error.33


Hearsay

                 In her third point of error, Lyons asserts that the district court abused its discretion

by admitting hearsay evidence.34 The testimony at issue was elicited from Officer Diane Talamantes,

the police officer first dispatched to the residence, and Detective Pedro Carrasco, the lead

investigator in the case who had interviewed B.S.’s doctors at the hospital. Both officers were asked

questions by the State concerning information that they had received and acted upon during the

course of their investigation. Lyons repeatedly objected to the questions on the basis of hearsay,

arguing that the questions called for testimony that went beyond any information upon which

the officers acted. The district court overruled the objections but provided a limiting instruction,


       31
             See Dodson v. State, 800 S.W.2d 592, 595 (Tex. App.—Houston [14th Dist.] 1990,
pet. ref’d) (no prejudice when defense counsel was provided with discovery prior to trial); DeVaughn
v. State, 759 S.W.2d 510, 512 (Tex. App.—San Antonio 1988, no pet.) (op. on remand) (same).
       32
          See Adams, 707 S.W.2d at 904; Flores v. State, 102 S.W.3d 328, 332-33
(Tex. App.—Eastland 2003, pet. ref’d).
       33
           Lyons also asserts under this point that, “without some limiting factor as to how the blunt
force trauma was caused, it allows the State to re-indict [her] for the same offense at a later date.”
That complaint is not properly before us. See Burks v. State, 876 S.W.2d 877, 889 (Tex. Crim.
App. 1994) (“In regards to any potential claim of jeopardy which appellant might have to assert in
a future prosecution, the proper time to argue this issue is after [she] has been charged or indicted
for that unnamed future offense. As of now, that issue is far from ripe.”).
       34
            See Tex. R. Evid. 801.

                                                   16
informing the jury that the testimony was not being offered for the truth of the matter asserted and

could be considered, if it was considered at all, only for the purpose of establishing the information

upon which the officers acted during the course of their investigation.35

                   We review a trial court’s ruling on the admission or exclusion of evidence for an

abuse of discretion.36 A trial court abuses its discretion in the admission or exclusion of evidence

only if its decision “lies outside the zone of reasonable disagreement.”37

                   Hearsay is a statement, other than one made by the declarant while testifying at trial,

that is offered to prove the truth of the matter asserted.38 Hearsay is inadmissible except as provided

by statute or the rules of evidence.39 A statement not offered to prove the truth of the matter asserted

is not hearsay.40 “[T]estimony by an officer that he went to a certain place or performed a certain

act in response to generalized ‘information received’ is normally not considered hearsay because

the witness should be allowed to give some explanation of his behavior.”41 “But details of the

information received are considered hearsay and are inadmissible.”42 In determining whether such

        35
             See Tex. R. Evid. 105(a).
        36
             Tillman v. State, 354 S.W.3d 425, 435 (Tex. Crim. App. 2011).
       37
         Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010); Montgomery v. State,
810 S.W.2d at 391.
        38
             Tex. R. Evid. 801(d).
        39
             Tex. R. Evid. 802.
       40
         Dinkins v. State, 894 S.W.2d 330, 347 (Tex. Crim. App. 1995); Sandoval v. State,
409 S.W.3d 259, 281 (Tex. App.—Austin 2013, no pet.).
       41
             Poindexter v. State, 153 S.W.3d 402, 408 n.21 (Tex. Crim. App. 2005).
        42
             Id.

                                                     17
testimony is permissible, “[t]he appropriate inquiry focuses on whether the ‘information received’

testimony is a general description of possible criminality or a specific description of the defendant’s

purported involvement or link to that activity.”43 The former is admissible, the latter is not.44 An

officer “should not be permitted to relate historical aspects of the case, replete with hearsay

statements in the form of complaints and reports, on the ground that she was entitled to tell the jury

the information upon which she acted.”45

                     We first consider the statements elicited from Officer Talamantes. On appeal, Lyons

complains of the following testimony:


          Q.         Let’s back up. You said that when you first arrived, who did you
                     immediately speak to?[46]

          A.         I spoke with the first responder who advised there was a ten-month-old baby
                     en route to Dell Children’s Hospital.

          Q.         Now, you said ten months, is that what he advised you?

          A.         Yes.

          Q.         Is that what it says in your report?

          A.         I’m sorry. Ten weeks.



          43
               Id.
          44
               See id.
          45
               Schaffer v. State, 777 S.W.2d 111, 114-15 (Tex. Crim. App. 1989); Sandoval, 409 S.W.3d
at 282.
          46
            Prior to asking this question, the State had asked three similar questions to which
Lyons objected on the basis of hearsay. However, the State either withdrew the questions or the
district court sustained the objections before the answer was elicited from the witness.

                                                       18
       Q.      Okay.

       A.      Ten-week infant en route to Dell Children’s Hospital with swelling to the left
               side of the head and he was unresponsive and having trouble breathing.


It would not be outside the zone of reasonable disagreement for the district court to find that

this testimony was permissible “information received.” The district court would not have abused

its discretion in finding that the officer was simply explaining the reason why she was dispatched

to the residence—to investigate a serious injury to a child—and that this explanation was not a

specific description of Lyons’s purported involvement in that injury.

               We next consider the complained-of testimony from Detective Carrasco:


       Q.      And then, did you also find out any other information when you were [at the
               hospital] on the evening of the 18th that led you in any certain direction in
               your investigation?

       A.      Yes, I did.

       Q.      And what was that?

       A.      Upon initially arriving at Dell Children’s Hospital, I was informed by one of
               the social workers that [B.S.] was immediately placed into brain surgery. I
               was advised that he had multiple skull fractures, subdural bleeding, brain
               hemorrhaging, along with multiple rib fractures. And I later confirmed this
               information by speaking directly to Dr. Meyers.

       Q.      Okay. And Dr. Meyers, was he one of the doctors that worked on [B.S.] at
               the hospital?

       A.      Yes, he was the emergency room trauma doctor.

       ....

       Q.      Okay. So the specific injuries that you were told about and that you—the
               information that you got that night, you went through it pretty quickly and I

                                                19
                  just want to make sure that we’re clear on what you understood. What did
                  you understand with regard to the injuries that [B.S.] had to his head?

        A.        There [were] multiple fractures to the skull as well as brain hemorrhaging,
                  which was explained to me that there was also a lot of brain pressure, as well.

        ....

        Q.        And what did you come—what conclusion did you come to, as an
                  investigator, with the information that you had received?

        A.        According to the information that I gathered and the information that I had,
                  it was my opinion that those—the trauma that he suffered was not from a
                  two-foot fall off of the couch, considering there were multiple, multiple
                  injuries.

        ....

        Q.        And what—what, if any, information did you receive about what was going
                  on or what was being done to him in surgery that was significant to you or not
                  for your investigation?

        A.        One of the things that was told to me was that a piece of his skull had to be
                  removed to relieve the pressure from his brain.


This testimony, although considerably more detailed than the testimony from Talamantes, is

nevertheless limited to explaining the nature of B.S.’s injuries. The district court would not have

abused its discretion in finding that this testimony was offered to explain how the police

investigation, which began as a report of an accidental injury, became an investigation into possible

criminal activity based on the information that Carrasco had received from the doctors at

the hospital.47


        47
         See Dinkins, 894 S.W.2d at 347 (no abuse of discretion in admitting evidence that tended
to show how appellant became suspect in investigation); Lacaze v. State, 346 S.W.3d 113, 121
(Tex. App.—Houston [14th Dist.] 2011, pet. ref’d) (no abuse of discretion when officer “took the

                                                    20
                Moreover, even if Talamantes’s or Carrasco’s testimony went beyond any permissible

non-hearsay purpose, we could not conclude on this record that Lyons was harmed by its admission.

The erroneous admission of evidence is nonconstitutional error.48 We may not reverse a conviction

for nonconstitutional error unless the error affected the defendant’s substantial rights.49 The

erroneous admission of evidence does not affect substantial rights if, after examining the record as

a whole, the reviewing court is reasonably assured that the error did not influence the verdict or had

but a slight effect.50 Here, numerous doctors testified during trial to the nature and seriousness of

B.S.’s injuries, and their testimony was much more detailed and extensive than the limited testimony

of Talamantes and Carrasco on that issue.51 Moreover, the district court provided a limiting

instruction prohibiting the jury from considering the evidence for impermissible purposes, and

we generally presume that juries follow such instructions.52 On this record, we are reasonably



jury step-by-step through the investigation to explain how all of the pieces of evidence fit together”
and “helped explain why the investigation turned away” from initial focus of investigation to another
theory).
       48
            See Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002).
       49
            See Tex. R. App. P. 44.2(b).
       50
            See Coble v. State, 330 S.W.3d 253, 280 (Tex. Crim. App. 2010).
       51
          See Anderson v. State, 717 S.W.2d 622, 627 (Tex. Crim. App. 1986) (“If the fact to which
the hearsay relates is sufficiently proved by other competent and unobjected-to evidence, as in the
instant case, the admission of the hearsay is properly deemed harmless and does not constitute
reversible error.”); Land v. State, 291 S.W.3d 23, 28 (Tex. App.—Texarkana 2009, pet. ref’d) (“The
admission of inadmissible evidence becomes harmless error if other evidence proving the same fact
is properly admitted elsewhere (or comes in elsewhere without objection).”).
       52
         See Gamboa v. State, 296 S.W.3d 574, 580 (Tex. Crim. App. 2009); Thrift v. State,
176 S.W.3d 221, 224 (Tex. Crim. App. 2005); Colburn v. State, 966 S.W.2d 511, 520 (Tex. Crim.
App. 1998); Waldo v. State, 746 S.W.2d 750, 753 (Tex. Crim. App. 1988).

                                                 21
assured that any error in admitting the complained-of testimony did not influence the jury or had but

a slight effect.

                   We overrule Lyons’s third point of error.


Confrontation Clause

                   In addition to objecting to the admission of Detective Carrasco’s interview with

Dr. Meyers on the basis of hearsay, Lyons further objected on the ground that its admission violated

her right to confront the witnesses against her because Dr. Meyers did not testify at trial.53 The

district court overruled this objection, concluding that the statements made by Dr. Meyers to

Detective Carrasco were non-testimonial in nature and thus did not implicate the Confrontation

Clause. In her fourth point of error, Lyons asserts that the district court erred in so concluding.

                   “The Confrontation Clause of the Sixth Amendment to the United States Constitution,

applicable to the states through the Fourteenth Amendment, provides that ‘[i]n all criminal

prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses against

[her.]’”54 “In accordance with this constitutional right, out-of-court statements offered against the

accused that are ‘testimonial’ in nature are objectionable unless the prosecution can show that the

out-of-court declarant is presently unavailable to testify in court and the accused had a prior

opportunity to cross-examine him.”55 Testimonial statements include those “that were made under


        53
             See U.S. Const. amend. VI.
        54
         Langham v. State, 305 S.W.3d 568, 575 (Tex. Crim. App. 2010) (quoting U.S. Const.
amend. VI).
        55
         Id. at 575-76 (citing Crawford v. Washington, 541 U.S. 36, 59, 68 (2004); Wall v. State,
184 S.W.3d 730, 734-35 (Tex. Crim. App. 2006)).

                                                   22
circumstances which would lead an objective witness reasonably to believe that the statement

would be available for use at a later trial.”56 With regard to statements made in response to police

inquiries, a statement is testimonial “if the circumstances, viewed objectively, show that it was

not made ‘to enable police assistance to meet an ongoing emergency’ and ‘the primary purpose of the

interrogation is to establish or prove past events potentially relevant to later criminal prosecution.’”57

Whether a particular out-of-court statement is testimonial is a question of law that we review

de novo.58

                   In Crawford, the Supreme Court noted that the Confrontation Clause “does not

bar the use of testimonial statements for purposes other than establishing the truth of the matter

asserted.”59 The State, in reliance on this exception to the general rule that testimonial statements

are inadmissible, argued both below and on appeal that Dr. Meyers’s statements to Carrasco did

not violate the Confrontation Clause because they were offered only to provide a “background

explanation as to why law enforcement furthered the investigation.” However, the Court of Criminal

Appeals has instructed lower courts to use caution in justifying the admission of testimonial

statements on the ground that they were offered only to provide the jury with “background

information.” The court has explained:




          56
               Crawford, 541 U.S. at 52.
          57
               Langham, 305 S.W.3d at 576 (quoting Davis v. Washington, 547 U.S. 813, 822 (2006)).
          58
               Id.; De la Paz v. State, 273 S.W.3d 671, 680 (Tex. Crim. App. 2008); Wall, 184 S.W.3d
at 742.
          59
541 U.S. at 59 n.9 (citing Tennessee v. Street, 471 U.S. 409, 414 (1985)).

                                                    23
       Typically, so-called ‘background’ evidence is admissible, not because it has
       particularly compelling probative value with respect to the elements of the alleged
       offense, but simply because it provides the jury with perspective, so that the jury is
       equipped to evaluate, in proper context, other evidence that more directly relates
       to elemental facts. But it is not necessary to go into elaborate detail in setting the
       evidentiary scene, and there is a danger inherent in doing so. Because the relevance
       of ‘background’ evidence is marginal to begin with, the introduction of too much
       incriminating detail may, whenever the evidence has some objectionable quality not
       related to its marginal relevance, prove far more prejudicial than probative. . . . And
       the greater and more damning the detail contained in that out-of-court statement, the
       greater the likelihood that the jury will gravitate toward the improper use. . . . [T]oo
       much damning information will erode judicial confidence that the accused has truly
       enjoyed his Sixth Amendment right to confront all of “the witnesses against him[.]”60


                 Assuming without deciding that the admission of Dr. Meyers’s out-of-

court statements to Detective Carrasco violated the Confrontation Clause, we conclude that any error

in their admission was harmless. Because the alleged error implicates the Confrontation Clause, in

order to find the error harmless, we “must be convinced, beyond a reasonable doubt, that the

admission of the evidence would probably not have had a significant impact on the mind of an

average juror.”61 “Put another way, is there a reasonable possibility that the Crawford error, within

the context of the entire trial, ‘moved the jury from a state of non-persuasion to one of persuasion’

on a particular issue?’”62 On this record, we conclude that there is not. Even though Dr. Meyers did

not testify at trial, numerous other doctors did, and they provided detailed and extensive testimony

concerning the nature and seriousness of B.S.’s injuries. These doctors and their testimony included

the following:


       60
            Langham, 305 S.W.3d at 580 (quoting U.S. Const. amend. VI).
       61
            Davis v. State, 203 S.W.3d 845, 852 (Tex. Crim. App. 2006).
       62
            Id. at 852-53.

                                                 24
•   Dr. Gael Lonergan, a pediatric radiologist at Dell Children’s Hospital, reviewed the radiological
    images that had been taken of B.S. Lonergan testified that a CT scan of B.S.’s head revealed a
    “big and wide” skull fracture with swollen brain tissue protruding out from it, along with “many
    areas of blood both near the fracture site and actually quite far away from it on the other
    complete side of the brain.” Additionally, according to Lonergan, an MRI revealed that there
    were torn ligaments in B.S.’s cervical spinal cord, which indicated that his head went “very
    violently forward.” Lonergan added that B.S. “had fractures on both sides of the skull.”
    Lonergan further testified that B.S. had “a total of 14 rib fractures,” some of which were in the
    process of healing at the time the image was taken, which indicated to her that “these aren’t
    things that happened at the same time as the [head] injuries.” According to Lonergan, both the
    rib and head injuries required a large amount of force. Lonergan testified that the head injuries
    were caused by what she characterized as “blunt force trauma,” which she defined as the “head
    hitting something hard.” Lonergan also testified that she had never seen a fall from rolling off
    a sofa onto the floor—even a wood floor—cause the type of injuries that she had observed in
    B.S. Lonergan added that the multiple fractures on both side of the head “can’t be explained
    from a single fall.” Lonergan concluded that what had happened to B.S.’s head was “one of the
    very worst” cases of head trauma she had ever seen.

•   Dr. Timothy George, the head of Pediatric Neurosurgery at Dell, testified that when B.S. was
    admitted into the hospital, a CT scan of B.S.’s head revealed “evidence of significant bleeding”
    in the space between B.S.’s brain and his skull, which indicated to George that B.S. “needed to
    go to surgery right away.” The scan also revealed “several skull fractures” and a “subdural
    hematoma,” or blood clot, on the left side of B.S.’s head. During surgery, George confirmed the
    nature of the injuries, which he testified were consistent with “blunt force trauma,” and
    proceeded to treat them. George testified that there were “multiple injuries on both sides
    affecting the brain and swelling,” which George described as “injuries of high force” and “very
    substantial.” George concluded that such injuries could be consistent with a “high fall,
    possibly,” but a low fall was “much less likely.”


•   Dr. George Edwards, the Program Director for the Pediatrics Residency Training Program at
    Dell, consulted on the case. Edwards testified that the “multiple fractures involving so many
    bones on both sides of [B.S.’s] head” was “pretty strong evidence that he had more than one
    impact.” Edwards also testified that “it’s unusual to get any fracture with a household fall,” and
    he did not believe such a fall was the cause of B.S.’s injuries. Instead, he believed that there
    were multiple “impacts to his head” that had caused severe brain damage to the infant.


The above evidence was in addition to the testimony of Dr. Dolinak, the medical examiner, whose

extensive and detailed account of the nature of B.S.’s injuries and the cause of death we have already



                                                 25
summarized. On this record, we are convinced, beyond a reasonable doubt, that any error in

admitting the statements of Dr. Meyers to Detective Carrasco “would probably not have had a

significant impact on the mind of an average juror.”63 Accordingly, any error was harmless.64

                We overrule Lyons’s fourth point of error.


Exclusion of defensive evidence

                In her fifth point of error, Lyons asserts that the district court abused its discretion by

excluding evidence that she claims was critical to her defensive theory of the case. The excluded

evidence was testimony by Lyons’s fifteen-year-old sister, M.C., pertaining to statements that

Lyons’s four-year-old daughter, M.L., had allegedly made to M.C. on the night following the

incident.65 The district court excluded this evidence on the ground that it was inadmissible hearsay.

                Lyons first argues that the district court abused its discretion by excluding the

statements as hearsay because they were actually “statements against interest,” a recognized

exception to the hearsay rule.66 “The exception for statements against pecuniary, penal, or social

interest stems from the commonsense notion that people ordinarily do not say things that are

damaging to themselves unless they believe they are true.”67 “Thus, a reasonable person would not



       63
            See id. at 852-53
       64
            See Tex. R. App. P. 44.2(a).
       65
          The statements were that “[Another child] was over [B.S.]”; “Baby is crying”; “Saw [B.S.]
on the floor”; “Hit his head”; “It’s my fault Baby [B.S.] hurt”; and “I hit his head.”
       66
            See Tex. R. Evid. 803(24).
       67
            Walter v. State, 267 S.W.3d 883, 890 (Tex. Crim. App. 2008).

                                                   26
normally claim that he committed a crime, unless it were true.”68 “The rule sets out a two-step

foundation requirement for admissibility.”69 “First, the trial court must determine whether the

statement, considering all the circumstances, subjects the declarant to criminal liability and whether

the declarant realized this when he made that statement.”70 “Second, the court must determine

whether there are sufficient corroborating circumstances that clearly indicate the trustworthiness of

the statement.”71 When analyzing the sufficiency of corroborating circumstances, factors that may

be considered include, but are not limited to: (1) whether the declarant’s guilt is inconsistent with

the defendant’s guilt; (2) whether the declarant was so situated that he or she might have committed

the crime; (3) the timing of the declaration; (4) the spontaneity of the declaration; (5) the relationship

between the declarant and the party to whom the statement was made; and (6) the existence of

independent corroborating facts.72

                   On this record, the district court would not have abused its discretion in finding

that the statements did not qualify for the hearsay exception because there were not sufficient

corroborating circumstances that clearly indicated their trustworthiness. The statements were

allegedly made by a four-year-old child to a fifteen-year-old child. The fifteen-year-old-child was

the defendant’s sister, who, the district court could have reasonably found, had an incentive to lie


        68
             Id.
        69
             Id.
        70
             Id. at 890-91.
        71
             Id. at 891.
        72
             Dewberry, 4 S.W.3d at 751; Davis v. State, 872 S.W.2d 743, 749 (Tex. Crim. App. 1994).


                                                   27
about what she had heard. Moreover, several witnesses had earlier testified that a four-year-old

child, even if present in the home at the time of the incident, would not be capable of causing such

serious injuries to an infant. Thus, the district court would not have abused its discretion in

finding that M.L. was not “so situated that she might have committed the crime.” Additionally,

the statements were allegedly made several hours after the crime had been committed, which, the

district court could have reasonably inferred, indicated that the child could have been coached

into making the statements. Also, it would not be outside the zone of reasonable disagreement for

the district court to find that the statements were not necessarily inconsistent with the defendant’s

guilt—it was possible that the child blamed herself for what had happened to B.S. even if she herself

did not injure the infant. In only one statement—“I hit his head”—did the child directly admit to

injuring B.S., and the district court would not have abused its discretion in finding that this statement

was not sufficiently specific as to the nature of B.S.’s injuries so as to corroborate the four-year-old’s

involvement in the crime. We also observe that in one of the statements, the child attempted to shift

blame to another child who, she claimed, was standing over B.S. The Court of Criminal Appeals

has held that “[s]elf-exculpatory statements that shift blame to another must be excluded.”73 In

summary, it would not be outside the zone of reasonable disagreement for the district court to find

that the alleged statements were not sufficiently corroborated, not necessarily self-inculpatory, vague,

and made by a four-year-old child to a fifteen-year-old child, both of whom, the district court could

have reasonably inferred based on their age and their relationship to the defendant, were unreliable

sources. We cannot conclude on this record that the district court abused its discretion by finding


        73
             Walter, 267 S.W.3d at 886.

                                                   28
that the testimony did not qualify as statements against interest and, therefore, in excluding the

testimony as inadmissible hearsay.74

                  Lyons next argues that, even if the statements were inadmissible hearsay, their

exclusion violated her constitutional right to present a complete defense.75 It is true that “the

exclusion of a defendant’s evidence can sometimes amount to a violation of [her] right to compel

the attendance of witnesses in [her] favor.”76 “However, ‘evidentiary rulings rarely rise to the level

of denying the fundamental constitutional rights to present a meaningful defense.’”77 “There are two

circumstances in which the improper exclusion of evidence may establish a constitutional violation:

(1) when a state evidentiary rule categorically and arbitrarily prohibits the defendant from offering

relevant evidence that is vital to his defense; or (2) when a trial court erroneously excludes relevant

evidence that is a vital portion of the case and the exclusion effectively precludes the defendant

from presenting a defense.”78 Both of these scenarios presume an “improper” or erroneous exclusion




       74
            See Tex. R. Evid. 803(24); Davis, 872 S.W.2d at 749.
       75
         See Holmes v. South Carolina, 547 U.S. 319, 324-25 (2006) (holding that state evidentiary
rules should, in some cases, be set aside when they prevent defendant from “a meaningful
opportunity to present a complete defense”).
       76
         Ray v. State, 178 S.W.3d 833, 835 (Tex. Crim. App. 2005) (citing Potier v. State,
68 S.W.3d 657, 665 (Tex. Crim. App. 2002)).
       77
            Id.
       78
            Id. (emphasis added).

                                                  29
of evidence.79 As we have already established, the district court did not abuse its discretion in

excluding the alleged statements of the four-year-old child as hearsay.80

                 However, even if the statements were improperly excluded, we could not conclude

on this record that their exclusion prevented Lyons from presenting her defense. Several witnesses

for the defense testified to Lyons’s theory that her four-year-old daughter committed the crime.

These witnesses included: (1) Lyons’s husband, Robert, who testified that M.L. had told him that

she had pushed the infant down a playground slide in their backyard on the day of the incident and

that he had later observed M.L. “swinging a baby doll . . . by the feet and hitting the end table” with

the doll’s head; (2) one of Lyons’s day-care clients, Lindsey Sutton, who testified that she had

observed M.L. on one occasion “trying to take [B.S.] from [Lyons’s]” arms and “trying to fight for

the baby”; (3) Lyons’s fifteen-year-old sister, M.C., who testified that on the evening of the incident,

she had seen M.L. “grab[] a doll out of a toy box,” push the doll down a slide, kick the doll off the

slide once it reached the bottom, and then pick up the doll, walk to the kitchen, “and slam[] the doll’s

head on the kitchen table”; (4) Lyons’s friend, Lori Wimberly, who testified that M.L. was “a very

strong four-year-old” and “looked big” for her age; and (5) Lyons’s mother, Cynthia Cook, who

testified that she had also observed M.L. “slam” the baby doll on the kitchen table on the night of

the incident. Additionally, Lyons testified in her defense and spent a significant portion of her

testimony explaining why she believed her daughter was responsible for B.S.’s injuries. We cannot



        79
             See id.
       80
          See Williamson v. United States, 512 U.S. 594, 598 (1994) (explaining why hearsay is
properly excluded as unreliable); Walter, 267 S.W.3d at 889-90 (explaining rationale for admitting
statements under recognized exceptions to hearsay rule).

                                                  30
conclude on this record that Lyons was harmed by the exclusion of M.L.’s statements to M.C.,

assuming such exclusion was erroneous.81

                Under this point of error, Lyons also repeats her earlier arguments regarding the

district court’s denial of her motion for continuance, which she claims resulted in the improper

“exclusion” of Dr. Willey’s testimony. We have already explained why the district court did not

abuse its discretion by denying Lyons’s motion for continuance, and that analysis is dispositive of

Lyons’s complaint here.

                We overrule Lyons’s fifth point of error.


                                         CONCLUSION

                We affirm the judgment of conviction.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Puryear and Pemberton

Affirmed

Filed: February 26, 2015

Do Not Publish




       81
            See Potier, 68 S.W.3d at 665-66.

                                                 31
                                                                                                FILE COPY




                                        COURT OF APPEALS
                                             THIRD DISTRICT OF TEXAS
                                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                    www.txcourts.gov/3rdcoa.aspx
                                                           (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                            June 9, 2015

Ms. Angie D. Roberts-Huckaby                              Mr. Michael C. Gross
Assistant Criminal District Attorney                      106 South St. Mary's Street, Suite 260
Hays County Government Center                             San Antonio, TX 78205
712 South Stagecoach Trail, Ste. 2057                     * DELIVERED VIA E-MAIL *
San Marcos, TX 78666
* DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:     03-12-00474-CR
         Trial Court Case Number:     CR-11-0101
Style:    Christina Lyons
          v. The State of Texas

Dear Counsel:

         Appellant's motion for rehearing was overruled by this Court on the date noted above.


                                                       Very truly yours,

                                                       JEFFREY D. KYLE, CLERK

                                                       BY:    E. Talerico
                                                                Liz Talerico, Deputy Clerk